Opinion by
Mollison, J.
In accordance with stipulation of counsel that the items marked “A” consist of chairs similar in all material respects to those the subject of Davies Turner & Co. v. United States (45 C. C. P. A. 39, C. A. D. 669), the claim at 19 percent under the provision in paragraph 412, as modified, supra, for “Furniture, * * * Chairs,” was sustained. The items marked “B,” stipulated to consist of furniture the same as that in C. A. D. 669, supra, were held dutiable at 11)4 percent under the provision in said paragraph 412, as modified, supra, for other furniture.